So A HN DB OO BP WY NO

NO pp wp PO bh HP HV KN KN FR PR HB BH eS S| ES Se
CO nN DN OH BR WO NH KH COD OBO Dn DB nH BP WW YHOO KS O&O

 

 

Case 3:20-cv-01571-BEN-RBM Document 4 Filed 09/24/20 PagelD.39 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

JON CAZARES, Case No.: 3:20-cv-01571-BEN-RBM

Plaintiff,
ORDER GRANTING PLAINTIFF’S
v. APPLICATION TO PROCEED IN
DISTRICT COURT WITHOUT
CITY OF EL CENTRO, et al., PREPAYING FEES OR COSTS
Defendants.

[Doc. 2]

 

 

I. INTRODUCTION
On August 13, 2020, Plaintiff Jon Cazares (“Plaintiff”) filed a complaint against
Defendants City of El Centro (“El Centro”), El Centro Police Department Chief of Police
Brian Johnson (“Johnson”), and Does | through 10 (collectively “Defendants’”). (Doc. 1.)
Plaintiff alleges Defendants violated his rights under the Uniformed Services Employment
and Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4301, et seq., and discriminated
and retaliated against Plaintiff in violation of California’s Fair Employment and Housing

Act (“FEHA”), California Government Code § 12940. (Doc. 1 at 2.) Plaintiff did not pay

the required filing fee and instead filed an Application to Proceed Without Prepayment /

(“the Application”). (Doc. 2.)

 

3:20-cv-1571-BEN-RBM
Co OH ND DH nA BP WH HPO &

NO bwNO WN WN ND WN KN KN NO KR HR He HF KF Re SEF Re Re
oO nN ON ON BR WY NO KH CS HO DBnAN KD Hn FP WD NY | O&O

 

 

Case 3:20-cv-01571-BEN-RBM Document 4 Filed 09/24/20 PagelD.40 Page 2 of 3

Having reviewed the underlying complaint and Application, the undersigned
GRANTS Plaintiff's Application.

Il. DISCUSSION

All parties instituting a civil action in a district court of the United States, except an
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a).

But litigants proceeding under USERRA are explicitly exempt from being charged
fees or court costs. 38 U.S.C. § 4323(h)(1) (stating “[n]o fees or court costs may be charged
or taxed against any person claiming rights under this chapter.”) Congress enacted
USERRA, in part, to “prohibit discrimination against persons because of their service in
the uniformed services.” 38 U.S.C. § 4301(a)(3). The statute has been construed liberally
in favor of uniformed service members seeking its protections. See Davis v. Advocate
Health Ctr. Patient Care Exp., 523 F.3d 681, 683-84 (7th Cir. 2008). Courts have
interpreted the language of 38 U.S.C. § 4323(h)(1) to include normal litigation costs such
as filing fees. See Davis, 523 F.3d at 684-85; Kowalski v. Hospice by the Sea, Ltd., 15-cv-
01954-JAH-DHB, Doc. 3 (S.D. Cal. Sept. 10, 2015); Vonville v. New Century Air Serv.,
Inc., 16-cv-02621-JAR-TJJ, 2016 WL 4919804, *1 (D. Kan. Sept. 15, 2016).

Here, Plaintiff has sufficiently demonstrated entitlement to proceed without
prepayment of the filing fee under 38 U.S.C. § 4323(h)(1). Plaintiffs first cause of action
alleges a cause of action under USERRA. (Doc. 1 at §§ 33-43; Doc. 2 at 2.) Plaintiff
asserts he is entitled to the protections of USERRA because he was a member of the
uniformed service with the United States Marine Corps from 2012 to 2019. (Doc. 1 at §
12; Doc. 2 at 2.) Plaintiff alleges that Defendants violated USERRA’s anti-retaliation and
anti-discrimination provisions by terminating Plaintiff during his probationary period due
to “his military/veteran status ....” (Doc. | at { 40.)

In light of the plain language of 38 U.S.C. § 4323(h)(1) and caselaw, the undersigned
finds that Plaintiff is exempt from prepaying the filling fee.

///
///

3:20-cv-1571-BEN-RBM

 
Oo Oo SND DH A BR WY YPN =

No ho No No N No N bo bo — —_ —_ — — — — — — —
oO ~ N AN & Ga yo —- & Oo oO o~ Nn ON BR WY NYO | O&O

 

 

Case 3:20-cv-01571-BEN-RBM Document 4 Filed 09/24/20 PagelD.41 Page 3 of 3

UI. CONCLUSION
Accordingly, IT IS HEREBY ORDERED that Plaintiffs Application is
GRANTED. The Court hereby waives the filing fee and Plaintiff may proceed with this
case without prepayment of the $400 filing fee pursuant to 38 U.S.C. § 4323(h)(1).
IT ISSO ORDERED.

Dated: September 24, 2020
C-

V 7
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-1571-BEN-RBM

 
